Exhibit 10.3

PARENT GUARANTEE

Dated 31st May 2020

By:

 

(1)

SEACOR MARINE HOLDINGS INC (the “Guarantor”)

In favour of:

 

(2)

COSCO SHIPPING HEAVY INDUSTRY (GUANGDONG) CO., LTD (the “Beneficiary”).

Whereas:

 

(A)

The Beneficiary and [SEACOSCO YANGTZE LLC] (the “Counterparty”) entered into a
deferred payment agreement dated [18 January 2018] (as the same may be further
amended, supplemented or modified from time to time, the “DPA”).

 

(B)

This Guarantee is being issued in connection with certain of the obligations of
the Counterparty under the DPA.

This Deed witnesses as follows:

 

1

Definitions and Interpretation

 

1.1

In this Guarantee:

“Agreed Port” means the closest major port in the People’s Republic of China to
the place where the Ship is trading.

“Guarantee Liability Amount” means:

 

  (i)

If the Vessel Return Condition is satisfied, the full outstanding balance of the
Guaranteed Obligations as of the Trigger Event Date, plus any Enforcement Costs
and Expenses arising after such date, after taking into account all amounts
received by the Beneficiary from any sale or other disposition of the Ship in
accordance with clause 2.6 or otherwise received from the Counterparty; or

 

  (ii)

If the Vessel Return Condition is not satisfied, the full outstanding balance of
the Guaranteed Obligations as of the Trigger Event Date, plus any Enforcement
Costs and Expenses arising after such date.

“Guaranteed Obligations” means all obligations and liabilities of the
Counterparty to the Beneficiary in respect of the amount payable by the
Counterparty in respect of the Deferred Payment pursuant to the DPA plus
Enforcement Costs and Expenses.

“Enforcement Costs and Expenses” means all out-of-pocket and documented fees,
charges, expenses, and outgoings of whatever nature (including, but not limited
to, tax, registration fees and legal costs) reasonably incurred and paid by the
Beneficiary in connection with the enforcement or exercise of the mortgage or
sale or other disposition of the Ship.

 

Page 1



--------------------------------------------------------------------------------

“Trigger Event Date” means the date that is ninety days after the Beneficiary’s
service of the written notice to request the immediate return of the Ship to
Beneficiary under Clause 16.19 of the DPA at an Agreed Port.

“Vessel Return Condition” means the return of the Ship to Beneficiary at an
Agreed Port by the Trigger Event Date.

“SPA” means the Sale And Purchase Agreement Relating To 50% Membership Interest
In SEACOSCO Offshore LLC Between China Shipping Fan Tai Limited And China
Shipping Industry (Hong Kong) Co., Limited AND SEACOR Offshore Asia LLC dated
31st May 2020.

 

1.2

Words and expressions defined in the DPA have the same meaning in this
Guarantee.

 

1.3

Each reference to:

 

  1.3.1

the plural number includes the singular and vice versa;

 

  1.3.2

persons include corporations, partnerships, associations of persons (whether
incorporated or not) or governmental or quasi-governmental bodies or authorities
and vice versa;

 

  1.3.3

Clauses are references to clauses of this Guarantee;

 

  1.3.4

any document are to that document as amended, supplemented, novated or replaced
from time to time;

 

  1.3.5

statutes or provisions of statutes are references to those statutes, or those
provisions, as from time to time amended, replaced or re-enacted; and

 

  1.3.6

the Beneficiary include its successors.

 

1.4

Clause headings shall not affect the meaning of any provision.

 

2

Guarantee

 

2.1

Subject to clause 2.4, the Guarantor:

 

  2.1.1

irrevocably and unconditionally guarantees the due and punctual discharge of
each Guaranteed Obligation as it falls due;

 

  2.1.2

as a separate and independent obligation, shall pay to the Beneficiary on demand
by the Beneficiary as a principal debtor by way of indemnity for the Guaranteed
Obligations, all such monies (including, without limitation, principal, interest
and expenses) payable by the Counterparty in respect of the Deferred Payment
pursuant to the DPA; and

 

  2.1.3

shall, if any Guaranteed Obligation becomes unenforceable, invalid or illegal,
as an independent and primary obligation, indemnify the Beneficiary immediately
on demand against any cost, loss or liability the Beneficiary may incur as a
result of the Counterparty not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by the
Counterparty on the date when it would have been due.

 

2.2

Interest shall:

 

  2.2.1

accrue at the 8% on any amount not paid under this Guarantee from the date of
demand until actual payment both before and after judgment on a daily basis and
on a 360-day year basis;

 

  2.2.2

be compounded quarterly both before and after judgment; and

 

Page 2



--------------------------------------------------------------------------------

  2.2.3

be payable on demand made by the Beneficiary from time to time.

 

2.3

Subject to Clause 8.6, this Guarantee shall remain in force until all sums due
and owing in accordance with the terms of this Guarantee have been paid to the
Beneficiary by the Guarantor (or the Counterparty).

 

2.4

Notwithstanding anything to the contrary contained in this Guarantee, the
Guarantor’s maximum aggregate liability under this Guarantee shall not exceed
the Guarantee Liability Amount.

 

2.5

The Beneficiary shall not proceed or claim against the Guarantor under this
Guarantee unless:

 

  2.5.1

if the Vessel Return Condition is satisfied, the Trigger Event Date has occurred
and the Beneficiary has, subject to clause 2.6 below, sold or otherwise disposed
of the Ship in accordance with the terms of the Mortgage and Guaranteed
Obligations remain outstanding after application of the net proceeds of such
sale or other disposition to the repayment of the Deferred Payment in accordance
with the terms of the Mortgage and the DPA; or

 

  2.5.2

if the Vessel Return Condition is not satisfied, the Trigger Event Date has
occurred.

 

2.6

The Beneficiary shall give the Guarantor not less than 45 days’ notice of any
intended bona fide sale or other disposition of the Ship pursuant to the
exercise by the Beneficiary of its remedies under the Mortgage so as to afford
the Guarantor the opportunity to maximise the amount of the Beneficiary’s
recovery from such sale or disposition. Without prejudice to the generality of
other provisions under this Guarantee, the Beneficiary shall conduct such sale
or other disposition of the Ship in good faith.

 

3

Preservation of Liability

 

3.1

Action or inaction by Beneficiary The Beneficiary may without notice to the
Guarantor and without prejudice to any obligation of the Guarantor:

 

  3.1.1

grant, discontinue, increase, reduce, terminate or vary in any way any agreement
with or financial accommodation to any person or any related banking charges,
interest or fees;

 

  3.1.2

allow time, indulgence or other concession to any person;

 

  3.1.3

enter into, vary, release or refrain from taking, perfecting or enforcing any
right or security which it holds now or in the future from any person; and

 

  3.1.4

do or neglect to do anything which (but for this Clause) might operate to
release or reduce the obligations of the Guarantor under this Guarantee.

 

3.2

Other circumstances The liability of the Guarantor to the Beneficiary shall not
be affected by:

 

  3.2.1

any security given or payment made to the Beneficiary being avoided or reduced
under any law relating to insolvency;

 

  3.2.2

any change in the constitution or composition of the Beneficiary, the
Counterparty or the Guarantor or any statutory or other compromise or
arrangement with creditors affecting the Counterparty;

 

  3.2.3

the insolvency, bankruptcy, liquidation, winding-up, incapacity, lack of
authority, death or disability of the Guarantor or the Counterparty or of any
person purporting to act on behalf of either of them;

 

Page 3



--------------------------------------------------------------------------------

  3.2.4

any amendment of the DPA that may be agreed between the Beneficiary and the
Counterparty from time to time; or

 

  3.2.5

any other right or security held by the Beneficiary at any time being defective,
void or unenforceable.

 

3.3

Other defences The liability of the Guarantor under this Guarantee shall not be
affected by anything which would not have released or reduced such liability had
the liability been as a principal debtor instead of as a guarantor.

 

4

Preservation of Rights

 

4.1

Preservation This Guarantee shall be continuing notwithstanding any intermediate
discharge of the Guaranteed Obligations. This Guarantee is in addition to any
other rights or security now or in the future held by the Beneficiary for the
Guaranteed Obligations and shall not merge with or prejudice or be prejudiced by
any such rights or security or any other rights of the Beneficiary, all of which
the Beneficiary may deal with as it wishes without affecting the rights of the
Beneficiary under this Guarantee.

 

4.2

Release conditional Any release, settlement, discharge or arrangement relating
to the liability of the Guarantor under this Deed shall be conditional upon no
payment, assurance or security received by the Beneficiary in respect of the
Guaranteed Obligations being avoided or reduced under any law relating to
insolvency, and the Beneficiary may after any such avoidance or reduction
exercise all or any of its rights under this Guarantee or any other rights which
it would have been entitled to exercise but for such release, settlement,
discharge or arrangement.

 

4.3

Restrictions on Guarantor Until all claims of the Beneficiary in respect of the
Guaranteed Obligations have been discharged in full the Guarantor shall not:

 

  4.3.1

be subrogated to any of the rights of the Beneficiary;

 

  4.3.2

take any steps to enforce any claim that it may have against the Counterparty;
or

 

  4.3.3

have the benefit of any security from the Counterparty.

 

4.4

Other payment sources Subject to clause 2, the Beneficiary may obtain payment of
the Guaranteed Obligations from any source in any order without releasing or
reducing the liability of the Guarantor and may enforce this Guarantee before or
after resorting to any such other means of payment.

 

5

Representations and Warranties

 

5.1

The Guarantor represents and warrants to the Beneficiary that on each day on
which any Guaranteed Obligations remain outstanding:

 

  5.1.1

Compliance with legal restrictions no provision of this Guarantee contravenes
any of the provisions of its memorandum or articles of association or other
constitutional documents and neither this Guarantee nor its performance will
infringe any law or obligation binding upon it;

 

  5.1.2

Status (a) it is duly constituted and in good standing under the laws of the
country in which it is incorporated; (b) it is not insolvent or in liquidation
or administration or subject to any other insolvency procedure; (c) no receiver,
manager, trustee, custodian or analogous officer has been appointed in respect
of any part of its property, undertaking or assets; and (d) it has the
appropriate power and authority to own its property and assets and to carry on
its business as now conducted;

 

Page 4



--------------------------------------------------------------------------------

  5.1.3

Capacity it has the appropriate power to enter into and perform the terms and
conditions of this Guarantee and has taken all necessary action to authorise the
execution, delivery and performance of this Guarantee;

 

  5.1.4

Obligations binding the obligations expressed as being assumed by it under this
Guarantee constitute its valid, legal and binding obligations;

 

  5.1.5

Other approvals no consent, permit, licence, approval, authorisation or
registration of or with any governmental, judicial or other third party is
required or desirable in connection with the execution, performance, validity or
enforceability of this Guarantee; and

 

  5.1.6

Authorisations it holds (and has at all times complied with in all material
respects) all authorisations required to carry on its business and is not aware
of any event or circumstance which could reasonably be expected adversely to
affect its right to hold or to obtain renewal of all such authorisations or to
obtain any new authorisations which will or may be required in the future
pursuant to any regulatory provisions in order to carry on its business.

 

6

Payments

 

6.1

External factors All payments made by the Guarantor under this Guarantee shall
be paid without set-off or counterclaim to the credit of such account as the
Beneficiary may designate and shall be made in full and free and clear of any
deduction or withholding save for such deductions and withholdings as are
required by law. If the Guarantor is required by law to make any deduction or
withholding from any payment due under this Guarantee, the Guarantor shall
simultaneously pay whatever additional amount is necessary to ensure that the
Beneficiary receives and retains a net sum equal to the payment it would have
received had no deduction or withholding been made.

 

6.2

Set-off The Beneficiary may at any time or times without notice (both before and
after demand) set off any matured liability of the Guarantor to the Beneficiary
against any matured liability of the Beneficiary to the Guarantor and may for
such purpose convert, purchase or exchange any currency and estimate any
unascertained obligation.

 

6.3

Indemnity The Guarantor shall indemnify the Beneficiary on demand against any
loss or expense (including, without limitation, legal fees) sustained or
incurred as a result either of a failure by the Guarantor to perform any of its
obligations under this Guarantee or of any representation or warranty made in
this Guarantee having been incorrect when made.

 

7

Costs

 

7.1

Costs     The Guarantor shall reimburse the Beneficiary on demand for all
amounts (including legal fees and all value added and similar taxes) which the
Beneficiary may from time to time reasonably pay in connection with the
enforcement and preservation of the rights of the Beneficiary under it.

 

7.2

Expenses The Guarantor shall pay all stamp, registration and other taxes payable
in connection with this Guarantee and any action taken in connection with this
Guarantee including all liabilities, costs and expenses resulting from any
failure to pay or delay in paying any such tax.

 

8

Miscellaneous

 

8.1

Variation No variation of this Guarantee shall be valid unless in writing signed
by the Guarantor and the Beneficiary.

 

Page 5



--------------------------------------------------------------------------------

8.2

Waivers No failure by the Beneficiary to exercise and no delay on its part in
exercising any right shall operate as a waiver of that right. No single or
partial exercise of any right shall preclude any further or additional exercise
of that right.

 

8.3

Partial Invalidity If any provision of this Guarantee is or becomes invalid,
illegal or unenforceable in any respect the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired.

 

8.4

Counterparts This Guarantee may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Guarantee.

 

8.5

Contracts (Rights of Third Parties) Act 1999 A person who is not a party to this
Guarantee has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Guarantee.

 

8.6

Effectiveness This Guarantee (including, for the avoidance of doubt, Clauses 2
to 4) shall become effective only upon Closing (as defined in the SPA) having
occurred under the SPA.

 

9

Assignment and transfer

Subject to the prior written consent of the Guarantor (such consent not to be
unreasonably withheld), the Beneficiary may:

 

  (a)

assign any of its rights; or

 

  (b)

transfer by novation any of its rights or obligations,

under this Guarantee to a bank or financial institution or to a trust, fund or
other entity which is regularly engaged in or established for the purpose of
making, purchasing or investing in Deferred Payments, securities or other
financial assets.

 

10

Notices

 

10.1

Communications in writing

Any communication to be made under or in connection with this Guarantee shall be
made in writing and unless otherwise stated, may be made by letter.

 

10.2

Addresses

The address and email address (and the department or officer, if any, for whose
attention the communication is to be made) for any communication or document to
be made or delivered under or in connection with this Guarantee is:

 

  (a)

in the case the Guarantor:

Attention: John Gellert / Andrew Everett 460 Park Ave

12th Floor

New York, NY 10022 United States of America

Email: jgellert@seacormarine.com / Aeverett@seacormarine.com

 

Page 6



--------------------------------------------------------------------------------

  (b)

in the case of the Beneficiary: Attention: Zhang Ce

Dasheng Industrial Zone Machong Town Dongguan, 523146 China

Email: zhang.ce@coscoshipping.com

or, in each case, any substitute address, and email address, or department or
officer as the Guarantor or the Beneficiary may notify to the other party, by
not less than five days’ notice.

 

10.3

Delivery

Any communication or document made or delivered by one person to another under
or in connection with this Guarantee will only be effective if by way of letter,
when it has been left at the relevant address or five

(5) days after being deposited in the post postage prepaid in an envelope
addressed to it at that address and, if a particular department or officer is
specified as part of its address details provided under Clause 10.2, if
addressed to that department or officer. Any communication or document which
becomes effective, in accordance this Clause, after 5pm in the place of receipt
shall be deemed only to become effective on the following day.

 

10.4

Electronic communication

 

  10.4.1

Any communication to be made between the parties under or in connection with
this Guarantee may be made by electronic mail or other electronic means to the
extent that the parties agree that, unless and until notified to the contrary,
this is to be an accepted form of communication, and if the parties:

 

  (a)

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

  (b)

notify each other of any change to their address or any other such information
supplied by them by not less than five (5) days’ notice.

 

  10.4.2

Any electronic communication made between the parties will be effective only
when actually received in readable form and only if it is addressed in such a
manner as the parties shall specify for this purpose.

 

  10.4.3

Any electronic communication which becomes effective, in accordance with this
Clause, after 5:00pm in the place of receipt shall be deemed only to become
effective on the following day.

 

10.5

English language

 

  10.5.1

Any notice given under or in connection with this Guarantee must be in English.

 

Page 7



--------------------------------------------------------------------------------

  10.5.2

All other documents provided under or in connection with this Guarantee must be
in English, or if not in English, and if so required by the receiving party,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

 

11

Law and Jurisdiction

This Guarantee and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

Any dispute arising out of or in connection with this Guarantee, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration in accordance with the rules of London
Maritime Arbitrators Association for the time being in force, which rules are
deemed to be incorporated by reference in this clause. The seat of the
arbitration shall be London, United Kingdom. The Tribunal shall consist of three
arbitrators. The language of the arbitration shall be English.

This Guarantee has been signed on behalf of the Beneficiary and executed as a
deed by the Guarantor and is delivered by the Guarantor on the date written at
the start of this Guarantee.

 

The Guarantor          Executed as a    )       Deed by SEACOR MARINE     )   
                                HOLDINGS INC    )   
                                               Authorised Signatory   

The Beneficiary          Executed as a    )       Deed by COSCO SHIPPING HEAVY 
   )       INDUSTRY (GUANGDONG) CO., LTD    )   
                                        acting by    )    Authorised Signatory
  

                                             



   )          )       its duly authorised signatories    )      

 

Page 8